In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                             No. 14-654V
                                        Filed: August 17, 2015
                                             Unpublished
*********************************
KAREN WOOLLEY,                                     *
                                                   *
                         Petitioner,               *
                 v.                                *
                                                   *       Attorney Fees and Costs; Stipulation
SECRETARY OF HEALTH AND                            *
HUMAN SERVICES,                                    *
                                                   *
                         Respondent.               *
                                 *
*********************************
Amber Wilson, Esq., Maglio Christopher and Toale, PA, (DC) Washington, DC, for
       petitioner.
Justine Walters, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                        DECISION ON ATTORNEY FEES AND COSTS1

Vowell, Chief Special Master:

        On July 25, 2014, Karen Woolley filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered the Miller Fisher
variant of Guillain-Barré syndrome (GBS) causally related to an adverse reaction to the
influenza vaccine she received on September 9, 2013. Petition, ¶¶ 2, 5-7; Stipulation,
filed June 15, 2015, ¶¶ 2, 4. On June 16, 2015, I issued a decision awarding
compensation to petitioner based on the parties’ stipulation.


1 Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify
and move to redact medical or other information, the disclosure of which would constitute an unwarranted
invasion of privacy. If, upon review, I agree that the identified material fits within this definition, I will
redact such material from public access.


2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
        On August 13, 2015, the parties filed a Stipulation of Facts Regarding Final
Attorneys’ Fees and Costs. According to the stipulation, the parties agree upon an
award of $18,363.82 for attorney’s fees and costs and an award of $19.76 for costs paid
by petitioner for a total award of $18,383.58. In compliance with General Order #9,
petitioner has filed a statement indicating she incurred $19.76 in out-of-pocket
expenses.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs. 42
U.S.C. § 300 aa-15(e). I find the proposed amount to be reasonable.

        Accordingly, I award the total $18,383.58 as follows:

      1. an award of $18,363.82 in the form of a check jointly payable to petitioner
and petitioner’s counsel, Amber D. Wilson, and

        2. an award of $19.76 in the form of a check solely payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith.3

IT IS SO ORDERED.

                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                    2